Citation Nr: 1754600	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-30 402		DATE
		

THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to October 7, 2016.


ORDER
A rating in excess of 50 percent for PTSD prior to October 7, 2016, is denied.


FINDING OF FACT

Prior to October 7, 2016, the Veteran's PTSD was productive of a disability picture that did not more nearly approximate that of occupational and a social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 50 percent for PTSD prior to October 7, 2016, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 2004 to October 2005, including service in Iraq.  He also had a period of active duty for training (ACDUTRA) from March to July 2003, and additional service in the Army National Guard.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the rating for PTSD to 50 percent, effective January 26, 2010.  

The Board remanded the case for further development in August 2016, including obtaining relevant VA treatment records and scheduling to the Veteran for a VA examination to determine the severity of the PTSD.  VA treatment records have since been associated with the claims file and the Veteran had a VA examination in October 2016.  The Board therefore finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

In October 2016, before the case was returned to the Board, the RO granted a 100 percent rating for PTSD, effective October 7, 2016, which is the maximum rating available.  As such, the period of appeal is limited to the time prior to October 7, 2016.  

Increased rating for PTSD

The Veteran contends that his PTSD is worse, including being more depressed and causing strain on his marriage and family.  He also indicates that he is scared to take his medications; his sleeping medication sometimes makes him feel grumpy and could make him stay up all night, and his anxiety and depression medication gives him headaches.  The Veteran asserts that he should be rated at 70 percent or higher.  See the March 2009 statement, September 2010 statement, November 2011 VA Form 9.

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in February 2015.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Analysis

The Board finds that for the entire period of appeal (prior to October 7, 2016), the Veteran's PTSD did not more closely approximate the schedular criteria for a rating in excess of 50 percent under Diagnostic Code 9411.  

VA treatment records indicate that in September and December 2010, results of depression screenings were negative.  

In a September 2011 VA PTSD examination, the Veteran reported that he was "having a hard time right now."  After specific questioning, he indicated that included sleeping only 4-5 hours per night, not getting along with people, and being easily angered or irritated.  The Veteran that he had been in multiple fights since coming back from Iraq, but had not been in legal trouble.  The Veteran stated that he kept to himself so that he would not fight anyone and when he was not working as a sheet metal fabricator, he was watching television.  The examiner indicated that the Veteran endorsed symptoms of moderate dysphoria, anergia, and anhedonia, and denied suicidal or homicidal ideation or plan.  The examiner noted that throughout the examination, the Veteran gave approximate answers to questions and was unable to fully describe his symptoms.  The examiner further noted that the symptoms the Veteran described did not correlate well with what was seen in the past, and that the Veteran also reported a different traumatic event in the past that caused his PTSD.  The examiner concluded that no Axis I diagnosis was possible without resorting to mere speculation, nor was a GAF score assignable without resorting to mere speculation.  The examiner noted that the Veteran had a moderate degree of symptoms and a moderate degree of impairment noted in the examination, but opined that the examination was not a reliable or valid indicator of psychiatric functioning.

In a June 2012 VA mental health intake assessment, the Veteran requested to receive mental health treatment for depressive mood and insomnia.  He was noted to have last been seen in 2009.  The Veteran was appropriately groomed with a pleasant affect.  He reported being married and having a good social support network consisting of family and friends.  His GAF score was 55, which was the same as it was the last time he was assessed in November 2009.  In an accompanying suicide risk assessment, the Veteran denied having suicidal thoughts.  He also denied feeling hopeless and denied homicidal ideation.  

A few weeks later, the Veteran had his first appointment with a VA psychiatrist since November 2009.  He reported having PTSD/depression symptoms since returning from Iraq.  He denied having flashbacks but endorsed nightmares and intrusive memories.  He also described hypervigilance and a history of panic symptoms but no recent panic.  He avoided crowds, isolated, and was easily irritated.  He had decreased sleep and energy, and a variable appetite.  The Veteran indicated that he had some marital difficulties and some conflicts with the leadership in the Guard.  The psychiatrist indicated that the Veteran was oriented, alert and attentive, with normal speech, irritable and depressed mood, affect congruent with mood, intact memory, and good judgment and insight.  He assigned a GAF score of 50 and started the Veteran on Remeron (mirtazapine) for his mood and sleep.  He declined a referral for therapy assessment due to his work schedule.

In a follow-up appointment in August 2012, the Veteran reported that the Remeron made him too sluggish so he stopped taking it.  He denied having recent flashbacks, nightmares, or intrusive memories, but described continued hypervigilance and some recent panic symptoms that came out of the blue.  He also had continued marital problems and had stopped going to drill with the Guard.  His GAF score remained at 50.  The treating psychiatrist started the Veteran on Ambien for sleep and Zoloft for mood.

In January 2013, the Veteran had a mental health initial assessment to follow up and see how his medication was doing.  He reported that he lived with his wife and son, his marriage was "not going so good," and he worked 40 hours per week with sheet metal.  The Veteran stated that he took Zoloft 2-3 days per week when he felt "really down," which helped with anxiety and depression, and the Ambien helped him fall asleep but not stay asleep.  He stated that he was depressed five days per week for part of the day and it was mostly because of conflict with his wife, but that he had been depressed since his military service.  He denied having suicidal or homicidal thoughts.  The Veteran's GAF score was 49.  In February 2013, the Veteran reported that he was sleeping better, which made him less irritable.  His GAF score remained at 49.  

The Veteran was afforded another VA PTSD examination in May 2013.  He reported that he was still in the National Guard and had been at his job as a sheet metal mechanic for six years, though he had trouble concentrating and could get laid off due to work slowing down.  He had been married for the past four years and had a three-year-old son.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and inability to establish and maintain effective relationships.  He was noted to be calm, cooperative, logical, and without suicidal or homicidal ideation.  The examining psychiatrist diagnosed PTSD with a GAF score of 55, noting that the Veteran was employed, lived with family, had old military friends, watched TV, and did completed activities of daily living.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran was competent to manage his financial affairs.

In a June 2013 VA primary care appointment, the Veteran denied having depression or anxiety.  In a subsequent appointment in July 2013, however, the Veteran reported being depressed seven days a week for the part of the day or the whole day, and felt depressed mostly at home because of conflict with his wife.  His GAF score was still noted to be 49.

In February 2014, after a Physical Evaluation Board (PEB), the Veteran was found unfit to continue military service due to PTSD and right rotator cuff tendonitis.

In February and April 2014 VA mental health appointments, the Veteran reported being depressed 3-5 days per week and that he enjoyed life at times.  His GAF score remained 49.  In an August 2014 primary care appointment, the Veteran denied having depression or anxiety.

In March and August 2016, the Veteran was screened for depression and results were negative.  The Veteran reported that he did not have little interest or pleasure in doing things, and that he did not feel down, depressed, or hopeless.  He also denied having depression or anxiety in March and August 2016 appointments with his primary care physician.  

On October 7, 2016, the Veteran had a third VA PTSD examination.  He reported that he drank alcohol at night to help him sleep, but was attempting to stop drinking and take the medication prescribed instead.  The Veteran indicated that he had a lot of anger due to the things that happened in Iraq, and was hypervigilant and always watched his back.  He had problems trusting people and was paranoid in unfamiliar places and around unfamiliar people, including being nervous around Middle Eastern people.  He could not tolerate loud sudden noises or the smell of diesel gas.  The Veteran stated that his symptoms had worsened, and he had difficulty going places with his family and difficulty relating to other people.  He mainly went to church and sat by the door so that he could leave quickly if needed.  He had been laid off his previous job due to lack of government orders, and was working the third shift at a transmission company and did not have to encounter many people at work.  His worsening symptoms also included more anger, irritability, lashing out at home and around other people, deteriorated sleep including nightmares, panic attacks, and flashbacks.  

The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, spacial disorientation, and disorientation to time or place.  The examiner noted that the Veteran's PTSD symptoms had worsened in the last year and opined that his symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.

In sum, the Board finds that for the entire period of appeal (prior to October 7, 2016), the Veteran's symptoms did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a higher 70 percent evaluation.

Although the Veteran reported symptoms including depression, impaired sleep with nightmares, anger and irritability, and difficulty in establishing and maintaining effective work and social relationships, those symptoms were not of such frequency and severity to result in occupational and a social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Rather, the Veteran consistently denied having suicidal ideation, and never reported having obsessive rituals, spacial disorientation, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  

Furthermore, the symptoms the Veteran had during this period were not so frequent and disabling to result in deficiencies in most areas.  Although the Veteran stated in the September 2011 VA examination that he had been in several fights since returning from Iraq, all of the fights occurred in the past and he did not report having any fights during the period of appeal.  In addition, although he reported having marital problems, he had remained married for the entire period of appeal, had a son and daughter, and maintained consistent full-time employment as a sheet metal worker.  He was also capable of completing his activities of daily living and managing his financial affairs.

The Veteran's GAF scores during the period of appeal ranged from 49 to 55, indicating that his PTSD symptoms ranged from moderate (e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning) to serious (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational or school functioning).  The sole GAF score assigned by a VA examiner during the period of appeal was 55, reflecting moderate symptoms, assigned in the May 2013 VA examination.  The Board finds the VA examiner's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided facts and rationale on which she based her opinions and conclusions.  In contrast, the Veteran finds the VA treatment records dated between June 2012 and April 2014 noting GAF scores of 49 or 50, reflecting serious symptoms, to be less probative than the VA examiner's GAF score because they appear inconsistent with other symptoms noted at the time of the visit.  Specifically, results of depression screenings were negative in September and December 2010, and in March and August 2016.  In addition, the Veteran denied having depression or anxiety in June 2013, August 2014, and March and August 2016.  The Board does not find GAF scores indicating serious PTSD symptoms to be consistent with negative depression screenings and self-reports denying any depression or anxiety.

Finally, the Board notes that in the October 7, 2016, VA examination, the date that the Veteran's rating was increased to 100 percent, he reported that his symptoms had worsened.  Specifically, the October 2016 VA examination was the first report of working a new third-shift job in which the Veteran did not interact with many people, panic attacks more than once a week, memory loss, gross impairment in thought processes or communication, obsessional rituals which interfere with routine activities, spacial disorientation, and disorientation to time or place.  The examiner indicated that the Veteran's symptoms had worsened and opined that the symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.  "Occupational and social impairment with deficiencies in most areas" warrants a 70 percent rating, indicating that before the Veteran's symptoms worsened, his level of impairment was below 70 percent.

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during the period of appeal prior to October 7, 2016.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


